Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-7 remain pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea or even a metal process without significantly more. The claims recite the abstract idea of comparing a detected/measured value of a pumps operating parameter to some reference value to determine if the detected/measured value is greater than the reference value. This judicial exception is not integrated into a practical application because the claims do not include any limitations that amount to significantly more than the judicial exception but simply mathematical calculations. As a mental process, one could read the actual motor current, compare it to the reference current and determine whether the actual current is greater that the motor reference current mentally.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6 & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 2016/0218026 A1) (Kobayashi hereinafter), as evidenced by Tsubokawa (CN 107795498 A) (Tsubokawa hereinafter).
Regarding Claim 1, Kobayashi teaches:  A pump monitoring device (10) of a vacuum pump (6) for performing exhaust for a process chamber in which various processes are performed for a processing target (Applicant should note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114).  In the instant case, Kobayashi discloses all the structural limitations of the claimed invention, including a monitoring device and a vacuum pump, and thus, is structurally capable of performing exhaust for a process chamber in which various processes are performed for a processing target), comprising: 
an acquisition section configured to acquire a physical amount representing an operation state of the vacuum pump; 
a comparison section configured to compare an actual measurement waveform of the physical amount with a reference waveform of the physical amount; and 
a determination section configured to determine an abnormality due to an increase in a load of the vacuum pump based on a comparison result of the comparison section 
Regarding Claim 2, Kobayashi teaches the invention as disclosed above in Claim 1, wherein Kobayashi further teaches:  wherein the comparison section compares the reference waveform selected for each process with the actual measurement waveform (Paragraphs 6 & 40; Kobayashi teaches how the electric current is being constantly monitored to detect any abnormal variation.  So this would have the comparison section comparing the reference waveform for “each process” (since the current is being constantly monitored)).  
Regarding Claim 3, Kobayashi teaches the invention as disclosed above in Claim 1, wherein Kobayashi further teaches:  wherein the reference waveform is acquired based on a signal waveform of the physical amount within a predetermined period after the vacuum pump has been started (Please note that the claim does not provide any description or limitations for what is considered to be a “predetermined period”, so this can be given the broadest reasonable interpretation which is that any period of time could be interpreted as a “predetermined period”.  
Regarding Claim 6, Kobayashi teaches the invention as disclosed above in Claim 1, wherein Kobayashi further teaches:  wherein the physical amount is a current value of a motor configured to rotatably drive a rotor of the vacuum pump (Paragraphs 6 & 40).  
Regarding Claim 7, Kobayashi teaches:  A vacuum pump (6) comprising: 
a pump main body including a rotor, a stator, and a motor configured to rotatably drive the rotor (Figure 3; Paragraph 28; Kobayashi teaches how the vacuum pump includes a vacuum pump drive motor (17) for driving the vacuum pump (19).  While the Kobayashi does not explicitly describe the pump main body as including a rotor & stator, the examiner takes official notice that these components would be implicit.  This is evidenced by Tsubokawa who is also directed to a vacuum pump with a controller that detects abnormalities by monitoring the current (see Paragraph 48), the vacuum pump including a stator (32) & rotor (10b)); and 
a pump controller (10) including the pump monitoring device according to claim 1 and configured to drivably control the motor (see the rejection of Claim 1 above).

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsubokawa (CN 107795498 A) (Tsubokawa hereinafter).
Regarding Claim 1, Tsubokawa teaches:  A pump monitoring device (25) of a vacuum pump for performing exhaust for a process chamber in which various processes are performed for a processing target (Applicant should note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be 
an acquisition section (24) configured to acquire a physical amount representing an operation state of the vacuum pump (The applicant describes how the “physical amount representing an operation state of the vacuum pump” can be “a motor current value”, see Page 9 - Lines 11-14.  In Tsubakawa, the current detection unit (24) detects a motor current value (see Paragraph 48)); 
a comparison section (251) configured to compare an actual measurement waveform of the physical amount with a reference waveform of the physical amount (Paragraph 59 & 66); and 
a determination (252) section configured to determine an abnormality (Paragraph 18; The abnormality is the accumulation of deposits within the pump) due to an increase in a load of the vacuum pump based on a comparison result of the comparison section
Regarding Claim 2, Tsubokawa teaches the invention as disclosed above in Claim 1, wherein Tsubokawa further teaches:  wherein the comparison section compares the reference waveform selected for each process with the actual measurement waveform (Paragraph 59).  
Regarding Claim 3, Tsubokawa teaches the invention as disclosed above in Claim 1, wherein Tsubokawa further teaches:  wherein the reference waveform is acquired based on a signal waveform of the physical amount within a predetermined period after the vacuum pump has been started (Paragraphs 53, 54 & 57).  
Regarding Claim 4, Tsubokawa teaches the invention as disclosed above in Claim 1, wherein Tsubokawa further teaches:  wherein the comparison section calculates, for each of the actual measurement waveform and the reference waveform within a duration in which the physical amount is maximum in a single process, an average of the physical amount for the actual measurement waveform and the reference waveform, and computes a difference between the averages to perform waveform comparison (Paragraphs 53, 54 & 56-60).  
Regarding Claim 5, Tsubokawa teaches the invention as disclosed above in Claim 1, wherein Tsubokawa further teaches:  wherein a signal waveform of the physical amount obtained when an identical process is continuously performed for multiple processing targets is defined as a unit waveform, 
each of the reference waveform and the actual measurement waveform includes multiple unit waveforms repeated within a predetermined period, and 
the comparison section compares the reference waveform and the actual measurement waveform each including the multiple unit waveforms 
Regarding Claim 6, Tsubokawa teaches the invention as disclosed above in Claim 1, wherein Tsubokawa further teaches:  wherein the physical amount is a current value of a motor configured to rotatably drive a rotor of the vacuum pump (Paragraph 59).  
Regarding Claim 7, Tsubokawa teaches:  A vacuum pump (1) comprising: 
a pump main body (3) including a rotor (10b), a stator (32), and a motor (10) configured to rotatably drive the rotor (Figure 3); and 
a pump controller (2) including the pump monitoring device according to claim 1 (see the rejection of Claim 1 above) and configured to drivably control the motor (Paragraph 48).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/C.J.B/Examiner, Art Unit 3746   

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746